   Case 1:18-cv-08170-DLC-GWG Document 188 Filed 08/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X           18cv8170 (DLC)
                                         :
 STEVEN LEBETKIN,                        :                ORDER
                                         :
                          Plaintiff,     :
                                         :
                -v-                      :
                                         :
 AYSE GIRAY a/k/a SARAH BARAN and JOHN :
 DOES 1 through 25,                      :
                          Defendants.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     In response to the Court’s Order of August 24, 2020, the

parties sent emails and attachments to this Court’s Chambers

email box.    One of the attachments appears to contain passages

which should be filed under seal.     The parties are reminded that

communications with the Court must be filed on ECF and that

there are ECF procedures for obtaining permission from the Court

to redact publicly filed material.      Accordingly, it is hereby

     ORDERED that the parties shall promptly file on ECF letters

containing the substance of their emails and their attachments.

SO ORDERED:

Dated:    New York, New York
          August 24, 2020
